January 20, 2015
                                 IN THE THIRD COURT OF APPEALS
                                             OF TEXAS AT AUSTIN
                                 ****************************************




                                               No. 03-14-00404-CV



                               KEVIN TOWER AND KARRIE LYNN TOWER,
                                            Appellant,




                                             BANK OF AMERICA, N.A.                               ^RECEIVED"
                                                    Appellee.                                    I
                                                                                                     JAN 2 0 2015
                                 ****************************************                        I
                   APPELLANTS FOURTH MOTION FOR EXTENSION OF TIME                                 vTftoyK^^
            COMES NOW APPELLANTS Kevin Tower and Lynn Tower ("Appellants") and files

   this their Fourth Motion for Extension of Time to file an Appeal Brief, and in support thereof,

   would show as follows:

                                                   I. FACTS


            1.       This matter originated from the Hays County Court at Law. Appellant's were the

   Defendant's in a case styled, Bank ofAmerica, N.A. v. Kevin Tower, Cause No. 13-0320-C.

            2.        Appellant's received notice that their brief was due on October 20, 2014 and filed

   a motion for extension of time.

            3.        Appellant's are as of today just in receipt of the reporter's official record and the

   clerk's official records in a form which they can cite to, therefore they are now just able to

   complete their Appellant's Brief as of this date.

                                        II. ARGUMENT & AUTHORITIES


            5.        Tex. R. App. P. 38.6(a) demands the Appellant's brief be submitted as of the

   latter to occur of (1) the date the clerk's record was filed; or (2) the date the reporter's record was



y Appellants AfotipfCfor Extension of Time
   Page 1 of3.
filed.


         6.       However, for good cause this Court may grant an extension.           Since the

Appellant's were not in receipt of the official records specified above there was no way

Appellant's could complete their brief.

         7.       Texas Rules of Appellate Procedure (Tex. R. App. P. 38.6(d)) contemplates just

this situation and allows the Court to modify the timeframe for submission of the Appellants

brief. Since a delay has been experienced which will affect the viability of its appeal the

Appellant is requesting additional time in which to prepare its brief.

         8.       Appellant's filed three previous motions for extension of time on October 20,

2014, and November 19, 2014. Today Appellant's now again respectfully request an additional

extension of time for thirty (30) days from today's date to file their Appellant's brief. It is

believed that this will be the last request for an extension because the Appellants now have the

records that are needed for the brief. The facts relied upon to reasonably explain the need for an

extension are plead in paragraphs above.

         9.       Since Appellant now has the reporter's official record and the clerk's official

record there should be no further delay whatsoever and the brief will be forthcoming well within

the thirty (30) days from today.

                                           III. PRAYER


         WHEREFORE, PREMISES CONSIDERED, Appellant preys that this Court grant an

extension of time to file Appellants Appeal Brief.

                                                      Respectfully submitted:

                                                      Kevin Tower




Appellants Motion for Extension ofTime
Page 2 of3
                                        CERTIFICATE OF SERVICE


       I hereby certify that on this the 20•vth day of January 2014, a true and correct copy of the
foregoing was served as stated below pursuant to the Texas Rules of Civil Procedure.

Mr. Jonathan M. Williams                             I I    Electronic File via ProDocEfile.com
Marinosci Law Group, P.C.                            E3     Confirmed Facsimile
14643 Dallas Parkway, Suite 750                      •      Hand Delivery
Dallas, Texas 75254                                  •      Regular U.S. Mail
(972)331-5240                                        •      CMRRR




Appellants Motionfor Extensionof Time
Page 3 of3